DETAILED ACTION

Claims 1-3 and 5-8 are pending. Claim 1 and 5-7 has been amended. Claim 4 has been cancelled. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 02/12/2021, for the non-final office action mailed on 12/23/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 02/12/2021 have been considered but are moot in view of new ground(s) rejection.

Examiner respectfully maintains double patenting rejection in view of no terminal disclaimer being filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 and 5-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-10, 12-14 and 15-17, 19 and 20 of copending Application No. 15/195,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skills in the art to perform a method using the system and computer program product being claimed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending: 15/415,343
Co-Pending: 15/195,375
1. (Currently Amended) A method comprising: sending, from a globalization template manager, a request for updates to one or more source code templates to a plurality of template sources, wherein the one or more source code templates comprises a sequence of application programming interface (API) methods associated with globalization features, wherein the one or more source code templates are maintained by 


9. (Previously Presented) The computer program product of claim 8, wherein the template sources include one of at least a crowdsourcing service, one or more application projects in a software development environment, or updated code libraries.
3. (Original) The method of claim 1, wherein the request includes the plurality of globalization enablement requirements and the one or more source code templates.
10. (Original) The computer program product of claim 8, wherein the request includes the plurality of globalization enablement requirements and the one or more source code templates.
5. (Original) The method of claim 1, further comprising: upon failure in validating the 


13. (Original) The computer program product of claim 8, wherein the source code update to the source code templates includes at least one of a correction to the source code templates or new code representing the source code templates in a different programming language.
7. (Original) The method of claim 1, wherein the source code update to the source code templates is further validated using one or more test cases.
14. (Original) The computer program product of claim 8, wherein the source code update to the source code templates is further validated using one or more test cases.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US-PGPUB-NO: 2008/0127045 A1) hereinafter Pratt, in further view of Atkin et al. (US-PGPUB-NO: 2007/0089085 A1) hereinafter Atkin, Zhang et al. (US-PGPUB-NO: 2014/0258979 A1) hereinafter Zhang, Wilkinson (US-PGPUB-NO: 2008/0104580 A1), Nguyen et al. (US-PGPUB-NO: 2005/0066315 A1) hereinafter Nguyen and Franovic (US-PAT-NO: 10,078,504 B1).

As per claim 1, Pratt teaches a method comprising: sending, a request for updates to one or more source code templates to a plurality of template sources (“When the developer desires for translation to occur he selects "Update Language-dependent Files",” see Pratt paragraph [0054]), wherein the one or more source code templates comprise a sequence of application programming interface (API) methods associated with globalization features (“Included in build instructions 51b, again by way of example, are localization/network service functions, which may include suitable portions of objects 52, 53 and 54 for parsing, extracting and inserting as described above,” see Pratt paragraph [0050], wherein the instructions have multiple localization service functions), wherein the source code templates provide globalization enablement source code for a plurality of globalization features for the plurality of application development projects (“In this example, natural language extraction and/or translation insertion elements are included in the build instructions.  These elements are located here in the example for convenience, and no particular location is needed so long as the template includes or references any needed objects,” see Pratt paragraph [0049]) when the one or more source code templates are incorporated into source code of a plurality of applications during software development (“Template 50 includes the usual project template elements, including build instructions 51a and a source code template into which a developer may insert his code,” see Pratt paragraph [0048]). The project template being used by the developers have elements (i.e., an API) which refers to the translations that needs to be done (i.e., globalization enablement). The developer can use in their code. obtaining, from each of the template sources, a source code update to a source code template of the one or more source code templates (“An application 34 may exist on one computer, or on many computers at the customer's site.  A translations database 24b could be only installed to one server in a network.  Thus, if updates to the application translations are needed, only one update operation at one computer is needed,” see Pratt paragraph [0035]), Since the application is using elements (i.e., API) to translate the updates being made are too the templates.  wherein the source code update comprises a change to source code in the source code template (“Here, source code project 42c is being developed by three developers 44a-c, who have originally accessed or checked-out project 42c and may each make changes to the source code project 42c,” see Pratt paragraph [0039]), updating the source code template with the source code update (“When a developer finalizes changes to the source code in her sandbox and wishes to commit those changes to the repository, she initiates a "check in" operation, during which her copies of the source code are compared to the ones in the repository.  If a file has been changed by two developers simultaneously, those conflicts are normally resolved through interrogatories made by the repository system or its software,” see Pratt paragraph [0039]).
Pratt does not teach the following limitations. However, Atkins teaches validating the update against each of a plurality of globalization enablement requirements (“GVT test plan 175 is sent to Globalization verification test 180, which executes GVT test plan 175 and, in turn, globalization verification test 180 records the success and failure of the tests performed and generates scorecards 190 that includes the test results.  In turn, GVT test personnel may modify GVT test plan 175 in order to improve its results,” see Atkins paragraph [0032]), and upon successful validation of the update against each of the plurality of globalization enablement requirements (“Once the feedback is incorporated into further updated globalization plan 165', further updated globalization plan 165' is sent to globalization verification test (GVT) generator 170,” see Atkins paragraph [0030]).
Pratt and Atkins are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious before the effective filing date of the claimed invention to modify Pratt’s teaching of multiple-developer architecture for facilitating the localization of software applications with Atkin’s teaching of providing product and technical questions to a user and receiving product and technical attributes for use in generating a globalization plan to incorporate the use of multiple tests while validating localized/globalized files in order to improve the test results and in turn the localized/globalized files updates of an application without errors and to help streamline the development process.
Pratt modified with Atkins does not teach a globalization template manager, wherein the one or more source code templates are maintained by the globalization template manager for use in a plurality of application development projects, wherein the updated source code template provides updated globalization enablement source code for the plurality of globalization features for the plurality of application development projects. However, Zhang teaches a globalization template manager, wherein the one or more source code templates are maintained by the globalization template manager for use in a plurality of application development projects (“The localization platform 310 allows application developers (e.g., third-party developers 350) to obtain updates or translations for content included in the software development files 340.” see Zhang paragraph [0049]), where the localization platform is interpreted as a globalization template manager which manages all aspects of localization being done for a software application being developed by 3rd party developers (i.e., a plurality of application development projects) and the software development files are interpreted as the source code templates), wherein the updated source code template provides updated globalization enablement source code for the plurality of globalization features for the plurality of application development projects (“The updates may correct strings or other content included in the software development files 340.  The localization platform provides a portal accessible by the localizers 320 and localization service companies 330,” see Zhang paragraph [0049]).
Pratt, Atkins and Zhang are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious before the effective filing date of the claimed invention to modify Pratt’s teaching of multiple-developer architecture for facilitating the localization of software applications and Atkin’s teaching of providing product and technical questions to a user and receiving product rd party developers and their applications with localizers, thereby shortening localization schedules, allowing for automatic translation tools, performing handback quality checks, reducing engineering and overhead costs, and other advantages. 
	Pratt modified with Atkins and Zhang do not teach by at least determining a sequence of API methods in the source code template update is functioning correctly. However, Wilkinson teaches by at least determining a sequence of API methods in the source code template update is functioning correctly (“If on the other hand, the provided inserts types match the expected insert types, then the function call is validated (step 150) and processing moves to identify and validate the next function call in the abstract syntax tree,” see Wilkinson paragraph [0054]).
Pratt, Atkins, Zhang and Wilkinson are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious before the effective filing date of the claimed invention to modify Pratt’s teaching of multiple-developer architecture for facilitating the localization of software applications, Atkin’s teaching of providing product and technical questions to a user and receiving product 
Pratt modified with Atkins, Zhang and Wilkinson does not teach indicates that a hard-coded literal in the source code should be stored in a key-value store and should be replaced with a function call that retrieves a corresponding value of the hard-coded literal from the key-value store. However, Nguyen teaches indicates that a hard-coded literal in the source code should be stored in a key-value store and should be replaced with a function call that retrieves a corresponding value of the hard-coded literal from the key-value store (“At step 24, the translation instructions associated with the key read above are received as input by the transformation module 14. Code portion 36b of code snippet 36 illustrated in FIG. 3A is an example of translation instructions. At step 26, the key and the translation instructions associated with it are stored in the database 16 (shown in FIG. 1),” see Nguyen paragraph [0023] and (“Then, the getXML( ) method of the transformation module 14 is called to generate the XML string having XML string 38 corresponding to the key's and values stored in the rd resource descriptor,” see Nguyen paragraph [0030]).

Pratt modified with Atkins, Zhang, Wilkinson and Nguyen do not teach by replacing the hard-coded literal with the function call that retrieves the corresponding value from the key-value store. However, Franovic teaches by replacing the hard-coded literal with the function call that retrieves the corresponding value from the key-value store (“In order to enable usage of the translated text strings, occurrences of the hard coded text strings in the source code are replaced with program code for retrieving a corresponding translated text string. For example, and without limitation, the hard coded text strings can be replaced by method calls for obtaining a corresponding translated text string at run time,” see Franovic [column 2, lines 65-67 and column 3, lines 1-4])
Pratt, Atkins, Zhang, Wilkinson, Nguyen and Franovic are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious before the effective filing date of the claimed invention to modify Pratt’s teaching of multiple-developer architecture for facilitating the localization of software applications, Atkin’s teaching of providing product and technical questions to a user and receiving product and technical attributes for use in generating a globalization plan, Zhang’s teaching of a cloud localization platform that request and obtains translation updates or modifications for software, services, or other content (i.e., audio, images, advertisments) and Wilkinson’s teaching of validating function calls in source code related to internationalization and Nguyen’s teaching of using localization information to convert non-localized information into an intermediate format using at least one resource file with Franovic’s teaching of automating the internationalization and localization process of software to incorporate replacing hard-coded text strings with a method call for faster and more reliable translations of text strings.  

As per claim 2, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the template sources include one of at least a crowdsourcing service (“Here, source code project 42c is being developed by three developers 44a-c, who have originally accessed or checked-out project 42c and may each make changes to the source code project 42c,” see Pratt paragraph [0039]), one or more application projects in a software development environment, or updated code libraries (“The software development files 340 correspond to applications.  The software development files may include binary files or source files,” see Zhang paragraph [0052]). 

As per claim 3, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the request includes the plurality of globalization enablement requirements and the one or more source code templates (“In this example, natural language extraction and/or translation insertion elements are included in the build instructions.  These elements are located here in the example for convenience, and no particular location is needed so long as the template includes or references any needed objects,” see Pratt paragraph [0049]).


As per claim 4, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the application is assigned to support each of the plurality of globalization enablement requirements (“The customer translations database 24b contains translations from database 24.  A complete set of translations for application 34 is desirable, but if a translation is not available to application 34 it may use a string reference instead, which might be a message in the original language,” see Pratt paragraph [0033]).

As per claim 5, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the operation further comprises: upon failure in validating the source code update to the source code templates, generating an error (“The GVT test plan is sent to a globalization verification test system, which executes the GVT test plan on the software product and, in turn, generates scorecards that include the success and failure of the tests,” see Atkins paragraph [0015]) and (“If a problem is introduced into the repository, it might generate a bug report which would need to be tracked and later confirmed to be fixed and may make the software partially or wholly inoperable, both increasing the cost of checking in an incomplete change,” see Pratt paragraph [0041]).

As per claim 6, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the source code update to the source code templates includes at least one of a correction to the source code templates (“The source code described in connection with FIG. 5 and its build system can be manually constructed.  Thus, a developer may create an initial project, perhaps by copying material from a prior project.  He would then adjust any configuration necessary to conform with the new localities of interest, and to point to the correct translation database location and access methods,” see Pratt paragraph [0046]) or new code representing the source code templates in a different programming language. 

As per claim 7, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the source code update to the source code template is further validated using one or more test cases (“Once the feedback is incorporated into further updated globalization plan 165', further updated globalization plan 165' is sent to globalization verification test (GVT) generator 170.  GVT generator 170 determines which test need to be performed on the software product based upon further updated globalization plan 165', and includes the tests in a software development plan (GVT test plan 175), which is stored in repository store 140.  For example, if a user answered "Yes" to the question "Does your software accept the input of dates," then globalization plan generator 150 looks up required tests.  In this example, one of the required tests is to check that dates can be input in different formats, such as "MM/DD/YY" and "YY/MM/DD," see Atkin paragraph [0030]).

As per claim 8, Pratt modified with Atkins, Zhang, Wilkinson and Nguyen teaches wherein the globalization features comprise at least one of: regional language support; regional numerical naming; and regional unit coventions (“The culture specification 21 can include more than identification of a locality; for example it may be desirable to include typefaces, fonts, direction of writing, sizes, styles, and other customizations,” see Pratt paragraph [0022]) and (“In this example, one of the required tests is to check that dates can be input in different formats, such as "MM/DD/YY" and "YY/MM/DD," see Atkins paragraph [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bak (US-PAT-NO: 7,752,501 B2) teaches performing dynamic globalization verification testing in a software user interface. 
Ongg et al. (US-PGPUB-NO: 2014/0280704 A1) teaches resources stored on a server device and making the stored resources available at the server device. Translating resources to several languages.
Zhou et al. (US-PGPUB-NO: 2002/0162093 A1) teaches automatically extracting locale-sensitive content from source code and other locale-independent elements. Translating the extracted content.
Frankin et al. (US-PGPUB-NO: 2011/0276939 A1) teaches creating virtual software build platform to build a software application and assign multiple build resources from a resource pool.
Kaneko et al. (US-PAT-NO: 7,103,875 B1) teaches a pseudo localization process, comprised of one or more utility applications integrated into a build cycle.
Lerum et al. (US-PGPUB-NO: 2013/0227522 A1) teaches integrated application localization techniques provided as an integrated component of a development environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193